Campbell, J.,
delivered the opinion of the court.
The averment of the plaintiffs below that, at the date of the seizure of the goods by virtue of the writ of attachment, they were the property of the defendant therein and subject to the attachment, was a sufficient tehdering of an issue to comply, with the statute, Code 1871, §§ 858, 859, 860. All that precedes this averment is useless verbiage, and might have been expunged with advantage, but it did not vitiate the proper and only proper averment, viz., that title was in the defendant.

Judgment affirmed.